Title: Alexander Garrett to Thomas Jefferson, 14 January 1813
From: Garrett, Alexander,Rodes, David
To: Jefferson, Thomas


          Sir Albemarle Clerks office Jany 14th 13 
          The Deed from Carter to Wm Short of which you required a certificate of the recordation.—Is not recorded but Deposited in the office for acknowledgment or Proof. but the commission and certificate of the Relinquishment of Dower of Mrs Maria Carter is Duly recorded in the year 1802. Six years Since the Date of the Deed.
          
            
              David Rodes for
            
            
              Alex: Garrett
            
          
        